Exhibit 10.6

 

LOAN PROCEEDS NOTE

 

PRINCIPAL SUM: US$730,000,000.00

 

ISSUE DATE: December 1, 2004

 

PAYEE: Level 3 Financing, Inc., a Delaware corporation

 

Level 3 Communications, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Payor”), for value received, hereby promises
to pay ON DEMAND to the order of the Payee stated above, the Principal Sum
stated above (or so much thereof as shall not have been prepaid) and to pay
interest (computed on the basis of a 360-day year comprised of twelve 30-day
months) on the unpaid principal hereof from the Issue Date stated above, or from
the most recent date to which interest has been paid, at the rate payable by the
Payee in respect of its $730,000,000 term loan (the “Term Loan”) incurred under
the Credit Agreement dated December 1, 2004 (the “Credit Agreement”), among the
Payee, Level 3 Communications, Inc., the Lenders party thereto and Merrill Lynch
Capital Corporation, as Administrative Agent and Collateral Agent, in cash in
arrears on each Interest Payment Date (as defined in the Credit Agreement)
commencing March 1, 2005 (or at such other time (and at such rate) when a
payment of interest is due or made on the Term Loan until such principal sum
shall have been paid in full. Payments of principal and interest shall be made
in US dollars and in immediately available funds at the appropriate office of
the Payee (as designated by the Payee to the Payor). The Payee may demand
payment of the unpaid principal of this Note in whole or in part at any time. In
the event the Payee shall demand payment in connection with a prepayment of the
Term Loan which, pursuant to the Credit Agreement, requires a prepayment
premium, fee or breakage cost payment, the Payor shall pay a premium, fee or
breakage cost payment, as the case may be, on the principal amount repaid in an
amount equal to the amount of such premium, fee or breakage cost payment under
the Credit Agreement.

 

No failure or delay on the part of the Payee in exercising any of its rights,
powers or privileges hereunder shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege. The remedies provided herein are cumulative and are
not exclusive of any remedies provided by law.

 

Presentment and demand for payment, notice of default, dishonor or nonpayment,
protest and notice of protest and all other demands and notices in connection
with delivery, acceptance, performance or enforcement of this Note are hereby
waived by the Payor.

 

Neither the Payor nor other parties hereafter becoming liable for payment of
this Note shall ever be required to pay interest on this Note at a rate in
excess of the maximum interest that may be lawfully charged under applicable
law, and the provisions of this paragraph shall control over all provisions of
this Note which may be in apparent



--------------------------------------------------------------------------------

conflict herewith. In the event that the Payee shall collect monies which are
deemed to constitute interest which would increase the effective interest rate
on this Note to a rate in excess of that permitted to be charged by applicable
law, all such sums deemed to constitute interest in excess of the lawful rate
shall, upon such determination, at the option of the Payee, be either
immediately returned to the Payor or credited against the principal balance of
this Note then outstanding, in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.

 

The Payee may assign this Note without the consent of the Payor. The Payor may
not assign any of its rights and obligations under this Note without the prior
written consent of the Payee. Any assignment made in violation of the foregoing
prohibition shall be void.

 

This Note and the rights and obligations of the Payee and Payor hereunder shall
be governed by, and interpreted and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first above written.

 

LEVEL 3 COMMUNICATIONS, LLC By:  

/s/ Thomas C. Stortz

--------------------------------------------------------------------------------

Name:   Thomas C. Stortz Title:   Manager

 

Agreed and Accepted:

 

Level 3 Financing, Inc.

 

By:  

/s/ Neil J. Eckstein

--------------------------------------------------------------------------------

Name:   Neil J. Eckstein Title:   Senior Vice President and     Assistant
Secretary

 

[Signature page to Loan Proceeds Note]

 

3